Title: Thomas Jefferson to Patrick Gibson, 26 October 1817
From: Jefferson, Thomas
To: Gibson, Patrick


                    
                        Dear Sir
                        Monticello 
				  Oct. 26. 17.
                    
                    Mr Colclaser one of my mill tenants informs me he has sent forty odd barrels of flour, to be delivered to your order, and that he shall make it up 50. (a quarter’s rent) and if the river does not admit my sending 50. barrels more from the mill within a few days, I must get an order for that quantity on his stock in Richmond in exchange for so much of mine now in the mill. these supplies are necessary to cover a draught for 190.D. I now make in favor of mr Southal, draughts for my taxes here & in Bedford, and some further draughts I must make the 1st week of next month. the residue of my flour will not go down until December, unless any further occasions should arise of drawing on you. Accept the assurance of my continued friendship & respect
                    
                        Th: Jefferson
                    
                